   Case 1:11-cv-00691-LAK-RWL Document 2658 Filed 08/04/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                             No. 19-CR-561 (LAP)
-against-
                                             No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                     ORDER
                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The parties’ proposed briefing schedule for sentencing

submissions is approved.    (See dkt. no. 350.)

     Accordingly, the Special Prosecutors will file their

submission by August 16, 2021.     Mr. Donziger may file his

submission by September 13, 2021.

     The parties are instructed to confine their submissions to

materials relevant to sentencing, including, among other things,

the 18 U.S.C. § 3553(a) factors.

     Sentencing in this matter is scheduled for October 1, 2021

at 10:00 a.m.   Once a courtroom is designated, the Court will

enter an order with the relevant information to the public

docket.




                                   1
   Case 1:11-cv-00691-LAK-RWL Document 2658 Filed 08/04/21 Page 2 of 2



     The parties shall also confer and propose, by letter, a

prompt briefing schedule for Mr. Donziger’s recently-filed

motion for a new trial.    (See dkt. no. 351.)

SO ORDERED.

Dated:    August 4, 2021
          New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   2
